Citation Nr: 1439264	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and agoraphobia.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to January 1995, with additional service in the Army Reserve and California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2013 prior to certification to the Board, the Veteran submitted a properly executed VA Form 21-22 in favor of the Wounded Warrior Project, which has not been revoked.  Therefore, the Veteran's proper representative is the Wounded Warrior Project, not Disabled American Veterans.  38 C.F.R. § 14.629 (2013). 

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression, and agoraphobia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In his July 2010 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  The hearing was originally scheduled in October 2013 and then rescheduled in November 2013 and he was notified both times.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for hearing loss, tinnitus, a neck disability, and a traumatic brain injury; and entitlement to increased disability ratings for a bilateral hip disabilities, bilateral shin disabilities, and a pelvic bone injury were raised by the record in the Veteran's July 2010 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a statement from the Social Security Administration (SSA) showing that he receives disability benefits.  The AOJ must attempt to obtain his SSA records.  Because he has Reserve and National Guard service, the AOJ must verify any dates of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) with the Reserve or California National Guard, and attempt to obtain any outstanding service treatment records (STRs) and service personnel records (SPRs).  Finally, because the evidence of record shows that the Veteran may have had a psychiatric disorder prior to service, had psychiatric symptoms prior to his November 2005 MEB which addressed his major depression, and carries several psychiatric diagnoses, the record is not sufficient to decide his claim.  A VA examination for his psychiatric disorders is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA by day and month from the appropriate agencies for his Reserve and California National Guard service.   

2. Request the Veteran's complete treatment AND personnel records from the appropriate agency or agencies for his Reserve and California National Guard service.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Obtain the Veteran's SSA records.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4. Schedule the Veteran for a psychiatric examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:  

i) The Veteran's October 1994 report of medical history for separation where he noted excessive worry and nervousness, and the examiner noted increased stress and nervousness. 

ii) An April 2005 record from Dr. T. S. noting that the Veteran has had a history of major depression with psychotic features since 1982, prior to service.  

iii) A November 2005 record from the Veteran's MEB noting that he had severe recurrent major depression with psychotic features "due to the psychological impacts of the National Guard and Army Reserve."  

iv) Diagnostic worksheets from Dr. P. D. noting a diagnosis of PTSD in December 2006 and October 2007.  

v) The Veteran's January 2008 statement where he listed his four stressors.  

vi) The Veteran's January 2012 statement indicating that his psychiatric disorders were "...from both military and civilian hardships and trauma after and during military life."  

c) The examiner must provide a diagnosis for each psychiatric disability found under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  This must include specific findings as to whether the Veteran has current depressive disorder, anxiety disorder, agoraphobia, and PTSD.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

For each diagnosis, the examiner must provide an opinion as to: 

i) Whether it is medically undebatable that the psychiatric disorder preexisted his entry into active military service, a period of ACDUTRA, or a period of INACDUTRA.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

ii) If it is found as medically undebatable that the psychiatric disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If his psychiatric disorder is not found to have preexisted a period of active service, ACDUTRA, or INACDUTRA, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or was manifest as a psychosis within one year after discharge from service.

d) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



